09/24/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                No. OP 21-0395                                              Case Number: OP 21-0395




L.B., individually and on behalf of D.B., a minor,

                                     Plaintiff-Appellant,
               v.

United States of America;
Bureau of Indian Affairs;
Dana Bullcoming, agent of the
Bureau of Indian Affairs sued in
his individual capacity,

                                     Defendants-Appellees,



        The National Indigenous Women’s Resource Center and Sovereign Bodies Institute

(“NIWRC Amici”) have filed a motion for leave to participate and file an amicus curiae brief.

        IT IS SO ORDERED that the NIWRC Amici’s request for leave to file an amicus brief is

GRANTED. The NIWRC Amici are directed to file and serve the brief on or before October 15,

2021.




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                   September 24 2021